Citation Nr: 1220883	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left index finger condition.

2.  Entitlement to service connection for an abdominal muscle tear.

3.  Entitlement to service connection for a sinus disorder, including sinusitis and allergic rhinitis.

4.  Entitlement to service connection for bilateral tinea pedis.

5.  Entitlement to an initial rating in excess of 10 percent for low back strain with scoliosis.

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain (dominant).

7.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain (minor).

8.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

9.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome with iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 2005.  He also had a period of active duty in the National Guard from April 11, 1983, to July 28, 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a left index finger condition, sinusitis, an abdominal muscle tear, and bilateral tinea pedis; and granted service connection for disabilities of the low back, bilateral shoulders, and bilateral knees, each evaluated as 10 percent disabling.

This case was initially before the Board in January 2009, at which time it was remanded for additional development, including to address due process concerns.  It was again before the Board in February 2010, at which time it was again remanded to address due process concerns raised in the January 2009 remand that had remained unresolved following that Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The case has returned to the Board and is again ready for appellate action.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for sinusitis has been recharacterized as a claim of entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, as reflected on the cover page.

The issue pertaining to service connection for bilateral tinea pedis is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not currently have a left index finger condition or an abdominal muscle tear. 

2.  Allergic rhinitis had its onset during active service.

3.  The Veteran's service-connected low back strain with scoliosis is manifested by muscle spasm severe enough to result in abnormal spinal contour; forward flexion is limited at worst to 80 degrees.

4.  The Veteran's service-connected right shoulder strain (dominant) is not manifested by nonunion of the clavicle or scapula with loose movement, dislocation, or limitation of motion at the shoulder level.  

5.  The Veteran's service-connected left shoulder strain (minor) is not manifested by nonunion of the clavicle or scapula with loose movement, dislocation, or limitation of motion at the shoulder level.  

6.  The Veteran's service-connected left knee patellofemoral pain syndrome is manifested by range of motion from 0 to 125 degrees and no instability.  

7.  The Veteran's service-connected right knee patellofemoral pain syndrome with iliotibial band syndrome is manifested by range of motion from 0 to 125 degrees and no instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left index finger condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.   The criteria for entitlement to service connection for an abdominal muscle tear have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The criteria for entitlement to service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for an initial rating of 20 percent, and not higher, for service-connected low back strain with scoliosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5237 (2011). 

5.  The criteria for an initial rating higher than 10 percent for service-connected right shoulder strain (dominant) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.69, 4.71a, Diagnostic Code 5203 (2011). 

6.  The criteria for an initial rating higher than 10 percent for service-connected left shoulder strain (minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.69, 4.71a, Diagnostic Code 5203 (2011). 

7.  The criteria for an initial rating higher than 10 percent for service-connected left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes 5099-5014, 5257, 5260, 5261 (2011). 

8.  The criteria for an initial rating higher than 10 percent for service-connected right knee patellofemoral pain syndrome iliotibial band syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5014, 4.73, Diagnostic Code 5314-5014, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

With respect to the Veteran's service connection claims, he has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran was initially provided VCAA notice at that time he submitted his claim in December 2004.  Thereafter, he was provided additional notice by letters dated in March 2006 (Dingess) and February 2010.  The claims were most recently readjudicated in an SSOC dated in January 2012.  Therefore, even if there was a timing defect in the provision of this notice, it has since been rectified ("cured") inasmuch as these claims have been reconsidered since providing all required notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Also keep in mind that the claims pertaining to low back strain, bilateral shoulder disorders, and bilateral knee disorders arose in the context of the Veteran trying to establish his underlying entitlement to service connection, which has since been granted.  He is now requesting higher initial ratings, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date assigned, as here, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  This has been done in this case; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of his claims, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 10 percent ratings, but not an even higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records, and has provided him with VA examinations in connection with his claims.  The RO additionally made multiple attempts to obtain SPRs and STRs from the Army National Guard, with which he served on active duty from April 11, 1983, to July 28, 1983, but was notified that no records were found for the Veteran.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain. 

The Board also notes substantial compliance with the remand directives in its previous remands in January 2009 and February 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in its January 2009 remand, the Board directed the RO to verify the dates of the Veteran's active service, including any service beginning in December 1982, and obtain his complete STRs from any such periods of service; obtain VA treatment records dated since March 2006; provide the Veteran with a VA examination to determine the nature and etiology of any sinus disorder; and provide the Veteran with VA examinations to determine the current severity of his lumbar, bilateral shoulder, and bilateral knee disorders.  In its February 2010 remand, the Board again directed the RO to verify the dates and types of service in the National Guard and to obtain any existing STRs from such service; obtain copies of X-ray reports of the Veteran's sinuses, bilateral shoulders, lumbar spine, and bilateral knees from an August 2009 VA examination; and to obtain a clarification opinion from the August 2009 VA examiner who examined the Veteran's sinuses to determine the etiology of any diagnosed sinus disorder, including allergic rhinitis.  The Board finds that the RO has complied with these instructions to the extent possible.  It attempted to obtain STRs from the Veteran's period of service with the National Guard, but was met with a negative response.  It also provided the Veteran with VA examinations as directed, and the VA examination reports substantially comply with the Board's remand directives as they are responsive to the questions posed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, the Board notes that the VA examinations provided as a result of the Board's remands were completed in 2009.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95. The examinations completed in 2009 comply with the Board's prior remand instructions and are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale for his findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  

Therefore, the duty to assist has been satisfied, and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this case, the Veteran claims service connection for a left index finger condition and an abdominal muscle tear.  In support of his claims, he points out that his July 1985 enlistment examination report noted a left fingertip fracture, and that he had received treatment for an abdominal muscle tear during service.  See December 2004 claim.

The Board acknowledges that the Veteran's July 1985 enlistment examination report noted a previous left fingertip fracture on the third index finger.  However, subsequent STRs are devoid of evidence of treatment for, or a diagnosis of, a left finger condition.  Additionally, at the time of his separation examination in November 2004, there was no indication that the Veteran had a left finger condition or experienced any symptomatology thereof, and clinical evaluation of the Veteran's upper extremities was normal at the time.  

As for the Veteran's abdominal muscle tear claim, his STRs are devoid of evidence of treatment for, or a diagnosis of, such a condition.  Additionally, at the time of his separation examination in November 2004, there was no indication that the Veteran had had an abdominal muscle tear during service or had experienced any symptomatology thereof, and clinical evaluation of the Veteran's abdomen was normal at the time.  

Post-service, there is no medical evidence of record indicating that the Veteran has ever sought treatment for, or been diagnosed with, a left index finger condition or abdominal muscle tear.  Nor has the Veteran described experiencing any current residuals or symptoms of these conditions.  Moreover, a VA compensation examination provided in February 2005 revealed that the left index finger was normal upon examination and that the abdominal muscle tear had resolved.  Thus, there is no competent lay or medical evidence showing a current left index finger disorder or abdominal muscle disorder.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The preponderance of the evidence is against the claims for service connection for a left index finger disorder and an abdominal muscle tear.

With regard to the sinusitis claim, the Veteran's STRs show that the Veteran was assessed with possible sinusitis in June 1988.  In June 1989, a sinus series was performed after the Veteran was seen for nose trauma with bleeding.  The sinus series showed clouding of the frontal sinus and both maxillary sinuses, more significant on the left side.  There was no evidence of fracture over the osseous structures of the nose and face.  Sinus X-rays were subsequently ordered due to the clouding noted on the sinus films at the time of injury.  A July 1989 report revealed persistent clouding over both maxillary sinuses, more evident than on previous films.  The examiner questioned whether the clinical finding was compatible with the radiographic finding and suggested a complete study for progress study.  However, there is no indication that a complete study was conducted.  Subsequent STRs are devoid of evidence of treatment for, or a diagnosis of, sinusitis.  Nevertheless, at the time of his November 2004 retirement examination, the Veteran complained of sinusitis and the examiner noted recurrent sinusitis, though clinical evaluation of the Veteran's sinuses was normal at the time.  Therefore, there is at least some indication that the Veteran had relevant symptoms during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that, where lay evidence provided in support of a claim is competent and credible, the absence of contemporaneous medical documentation - such as would be reflected in actual treatment records (STRs, etc.) - does not preclude further evaluation as to the etiology of the claimed disorder).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).
 
The Veteran was diagnosed as having recurrent sinusitis on VA examination in February 2005.  However, physical examination of the sinuses was normal at that time.  In November 2005, the Veteran gave a history of sinusitis for 10 years.  On examination, there was no sinus tenderness or opacification to translumination.  X-rays of the sinuses in November 2005 revealed no radiographic findings to suggest acute sinusitis.  The impression was sinusitis by history.    

In a subsequent VA examination dated in August 2009, the Veteran was diagnosed with allergic rhinitis.  X-rays of the sinuses taken at the time revealed normal paranasal sinuses.  Upon review of the claims folder, the examiner noted that there was no specific evidence to substantiate the Veteran as having a sinus disease.  

Thus, while there is a diagnosis recurrent sinusitis on VA examination in February 2005, it is found to have no probative value as physical examination of the sinuses was normal at that time, as well as on subsequent examinations in November 2005 and August 2009.  More importantly, x-rays of the sinuses in November 2005 and August 2009 showed normal paranasal sinuses.  Thus, the competent and credible medical evidence of record shows that the Veteran does not have sinusitis.  

The Board also acknowledges the Veteran's statements that he has sinusitis; however, the objective medical evidence showing that he does not have sinusitis, including upon x-rays of the sinuses, is found to carry greater weight than the Veteran's lay statements.    

The Veteran was diagnosed as having allergic rhinitis on VA examination in August 2009.  In a November 2010 addendum to the examination, the examiner noted that allergic rhinitis is a condition caused by ambient factors that can be present one day and not the next.  Thus, if the Veteran was exposed to these ambient factors and was sensitive to them, he may suffer from allergic rhinitis, which would not be specific to his military service.  The examiner also indicated that he could not resolve the issue of etiology as if the Veteran developed this condition while in service without resorting to mere speculation.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  The VA examiner could not resolve the issue of etiology of allergic rhinitis without resorting to mere speculation.  However, the evidence shows that the Veteran was treated for nasal symptoms during service which have continued since that time, culminating in a diagnosis of allergic rhinitis in August 2009.  Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for allergic rhinitis is granted.

III.  Higher Initial Ratings

The Veteran contends that he is entitled to initial ratings greater than 10 percent for his degenerative disc disease of the lumbar spine due to the severity of his symptoms.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45. 

Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A.  Low Back Strain with Scoliosis

The Veteran's service-connected low back strain with scoliosis is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5237.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  Thus, a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under DC 5237, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine, and a 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or when there is a vertebral body fracture with loss of 50 percent or more of height.

Here, the Veteran's STRs reveal that he complained of, and was treated for low back pain on multiple occasions during service, beginning in the 1990s.  In February 2005, while still in service, he was provided a VA Compensation & Pension (C&P) examination, during which he reported experiencing a stabbing pain with 8/10 intensity two to three times a week with normal daily activity.  The pain would usually subside after two to three hours and treatment.  He was taking non-steroidal anti-inflammatory drugs (NSAIDs) with no side effects except upset stomach.  There were no associated features or symptoms, and his walking was not affected.  He used no walking devices.  There was no history of vertebral fracture or surgery.  Activities of daily living remained intact.  The only effect on the Veteran's occupation was that it slowed him down.  Upon examination, the Veteran's range of motion was not affected by habitus or other factors.  The only objective findings of the lumbar spine were tenderness to palpation of the lower back and scoliosis of the spine.  His spine had a range of motion of 90 degrees in flexion with 4/10 pain at 90 degrees, 30 degrees in extension with 4/10 pain at 30 degrees, 35 degrees in bilateral lateral flexion with 3/10 pain at 35 degrees on the left side, and 35 degrees in bilateral rotation.  Neurological examination was normal.

VA treatment records dated from 2005 to 2011 document complaints of chronic low back pain.  

In August 2009, the Veteran was provided another VA examination of his lumbar spine.  He described the course of his lumbar spine disability as intermittent with remissions.  Current treatment included medications, home exercises, and use of heating pad on the back.  Response to treatment was fair, with side effect of upset stomach.  He reported symptoms of fatigue, decreased motion, stiffness, spasms, and pain that was moderate and constant.  He also reported numbness and paresthesia on his back when lying down on one side for a long time.  Additionally, he experienced severe flare-ups every two to three weeks that lasted for hours.  As for incapacitating episodes, he reported that, in the last year, he had remained in bed for six to eight hours on several occasions due to flare-ups.  He stated that he wore a brace, and was able to walk more than 1/4 mile, but less than one mile.  Examination showed that he had normal posture and head position, and had symmetry in his appearance.  Scoliosis was found.  There was spasm found on the left side of the spine.  There also was pain with motion and tenderness, but no atrophy, guarding, or weakness.  Range of motion of the spine was 80 degrees in flexion, 20 degrees in extension, 25 degrees in bilateral lateral rotation, and 25 degrees in bilateral lateral flexion.  There was objective evidence of pain on active motion.  There also was objective evidence of pain following repetitive motion, but there were no additional limitations of motion after three repetitions of range of motion.  Lasegue's sign was negative.  Sensory and reflex examinations were normal.  There was no weakened movement, excess fatigability, or incoordination on movement noted.  No additional range of motion was expected due to weakened movement, excess fatigability, or incoordination, but decreased range of motion was expected due to low back pain during flare-ups.  The examiner commented that pain most likely would limit functional ability during flare-ups or when the spine was used repetitively.  An increase in painful facial expressions was observed during repetitive movements of the low back during examination.  An X-ray of the spine showed a straightening of the normal lordosis with dextroscoliosis.  The assessment was straightening of the normal lordosis as seen with pain or spasm and dextroscoliosis.

Based on a review of the evidence of record, the Board finds that the Veteran is entitled to 20 percent rating, but not higher, for his service-connected low back strain with scoliosis for the entire the appellate period.  There was evidence of muscle spasm and abnormal spinal contour.  Specifically, the August 2009 x-ray of the spine showed straightening of the normal lordosis as seen with pain or spasm and dextroscoliosis.  Thus, a 20 percent rating is warranted.

However, the preponderance of the evidence is against entitlement to a rating in excess of 20 percent, as there is no evidence showing forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Rather, during the most recent VA examination in August 2009, the Veteran's spine demonstrated flexion to 80 degrees.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this regard, the Board notes that, at his August 2009 VA examination, the examiner noted that decreased range of motion is expected due to low back pain during flare-ups.  However, he did not indicate that the Veteran was in any way additionally limited by weakness, fatigability, or incoordination.  The evidence indicates that the Veteran's forward flexion is, at worst, to 80 degrees.  This falls within the criteria for the assignment of a 10 percent rating.  As such, the Board finds that award of an increased rating of 20 percent appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his low back disability, and there is no evidence of uncompensated additional limitation of motion that could serve as a basis for an even higher rating based on pain.

The Board has also considered whether the Veteran is entitled to separate ratings for radiculopathy to the lower extremities under 38 C.F.R. § 4.124a, DC 8520. However the preponderance of the evidence of record shows that the Veteran does not suffer from radiculopathy.  VA treatment records document no complaints referable to radiculopathy, and the August 2009 VA sensory and reflex examinations yielded normal results.  Therefore, separate ratings for radiculopathy to the lower extremities are not warranted.  Additionally, as the Veteran has not been shown to have intervertebral disc syndrome, consideration of Diagnostic Code 5243 is not in order.

As such, the Veteran is entitled to an increased rating of 20 percent, but not higher, for his service-connected low back strain with scoliosis during the entire appellate period. 


B.  Right and Left Shoulder Strain

The Veteran's service-connected right and left shoulder strain are currently rated as 10 percent disabling each under 38 C.F.R. § 4.71a, DC 5203.  

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual. Only one extremity is considered to be major and a person is presumed to be right-handed, unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  VA examination reports reveal that the Veteran is right-handed.  Thus, the rating for the right shoulder disability is to be made on the basis of the right upper extremity being the dominant extremity, and rating for the left shoulder disability is to be made on the basis of the left upper extremity being the minor extremity. 

Under 38 C.F.R. § 4.71a, DC 5203, impairment of the clavicle or scapula, malunion and nonunion without loose movement of the clavicle or scapula are to be rated as 10 percent disabling for both the dominant and minor arms.  A 20 percent rating is granted for nonunion with loose movement or for dislocation for both the dominant and minor arms. 

In addition, the Veteran's bilateral shoulder disabilities may be rated based on limitation of motion, under DC 5201.  Under this DC, limitation of motion at the shoulder level warrants a 20 percent rating for both the dominant and minor arms. Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the dominant arm and a 20 percent rating for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for the dominant arm and a 30 percent rating for the minor arm.

Here, the Veteran's STRs show that he was treated for bilateral shoulder pain during service.  On his November 2004 retirement examination, he reported having trouble with swollen/painful joints.  Problems with the shoulders were noted.

In February 2005, while still in service, he was provided a VA examination.  At the time, he reported having right shoulder pain with an intensity of 4/10 to 5/10 two times a week with working overhead, push-ups, and lifting; and having left shoulder pain with an intensity of 8/10 to 9/10 that was constant and that decreased to 3/10 one hour after treatment.  Pain was alleviated by treatment with NSAIDs, with no side effects to the medication.  He used no corrective devices.  He denied any dislocation, subluxation, inflammatory arthritis, or prosthesis.  Activities of daily living remained intact, but he reported being unable to sleep on his left shoulder and being unable to lift anything with the left shoulder.  Physical examination revealed that his right hand was the dominant hand.  Range of motion of shoulders was reported as the following: flexion was 180 degrees in the right shoulder, with 3/10 pain at 180 degrees, and 120 degrees in the left shoulder with instability at 120 degrees and 9/10 pain from 0 to 120 degrees; abduction was 180 degrees in the right shoulder with 3/10 pain at 180 degrees, and 140 degrees in the left shoulder with 3/10 pain from 0 to 140 degrees; adduction was 75 degrees in the right shoulder, and 65 degrees in the left shoulder with 9/10 pain from 0 to 65 degrees; external rotation was 90 degrees in the right shoulder with 2/10 pain at 90 degrees, and 80 degrees in the left shoulder with 9/10 pain from 0 to 80 degrees; internal rotation was 90 degrees bilaterally with 9/10 pain from 0 to 90 degrees in the left shoulder; and extension was 60 degrees bilaterally.  It was noted that there was no ankylosis, and that the Veteran's range of motion was not affected by habitus or other factors.  However, tenderness was found on palpation of both shoulders, left greater than the right.  Neurological examination was normal.  

Subsequently, post-service VA treatment records dated in 2005 and 2006 noted complaints of left shoulder pain.  No complaints of the right shoulder were noted in 2005 or 2006.  A June 2006 VA treatment record noted limited range of motion in the left shoulder.  An August 2006 VA magnetic resonance imaging (MRI) of the left shoulder showed distal supraspinatus full thickness tear and degenerative changes of the acromioclavicular (AC) joint.  In October 2006, the Veteran underwent physical therapy for his left shoulder.  

VA treatment records dated from 2007 to 2009 continued to note complaints of chronic left shoulder pain, but no right shoulder symptomatology.  It was noted in a September 2008 VA treatment record that the Veteran had left shoulder AC joint arthritis and supraspinatus tear.  He agreed to receive intraarticular injections.  A September 2008 X-ray of the left shoulder showed no abnormalities.  A February 2009 VA treatment record documented a history of left shoulder pain.  Examination consisted of evaluation of active and passive range of motion of the shoulder, cervical spine, and elbow; strength testing of the deltoid, rotator cuff, biceps, triceps, trapezius and pectoralis; impingement sign; Hawkins test; Speed test; O'Brien's test; apprehension sign; relocation test; lift-off test; belly press test; Jobe test; and sulcus sign.  There was point tenderness over the greater tuberosity, biceps tendon, AC joint, and cervical spine; and scapula motion was observed.  Findings included tender AC joint and positive cross arm.  The impression was a resolving AC joint sprain.  

In August 2009, the Veteran was provided a VA examination of his shoulders.  He reported dislocating his left shoulder during service, and experiencing right shoulder pain since service due to military exercises and heavy-lifting.  He reported continued bilateral shoulder pain.  Treatment included medications, with fair response.  Reported symptoms of the left shoulder included pain, stiffness, weakness, decreased speed of joint motion, and occasional numbness in the left arm.  Also reported were swelling and tenderness.  Weekly flare-ups that lasted for hours also were reported.  No right shoulder symptomatology was reported.  During flare-ups, there was decreased range of motion of the shoulders due to pain.  Examination revealed crepitus and tenderness in the right shoulder, and crepitus, tenderness, and guarding of movement in the left shoulder.  

Range of motion of the right shoulder was 140 degrees in flexion, 125 degrees in abduction, 50 degrees in internal rotation, and 50 degrees in external rotation.  There was objective evidence of pain with active motion, and objective evidence of pain following repetitive motion, but no additional limitations of motion after repetitive motion.  The right shoulder was found to be tender to palpation at the glenohumeral joint anterior and superior aspects, no shoulder instability, and negative Hawkins and yokums tests.  

Range of motion of the left shoulder was 140 degrees in flexion, 125 degrees in abduction, 50 degrees in internal rotation, and 45 degrees in external rotation.  Similar to the right shoulder, there was objective evidence of pain with active motion, and objective evidence of pain following repetitive motion, but no additional limitations of motion after repetitive motion.  The left shoulder was found to be tender to palpation at the AC joint and glenohumeral joint anterior and superior aspects, and on the posterior superior scapular border; it also was tender at greater tuberosity.  There was no shoulder instability, but painful Hawkins, empty can, and yokums tests.  X-rays of the shoulders taken at the time showed no acute pathology in either shoulder.  The examiner also commented that limitation of function of the shoulders was inability to lift the arms above the head or do repetitive activities with the arms in front of the body or above the head.  There was no ankylosis of the shoulders or evidence of impairment of the humerus, clavicle, or scapula.  

May 2011 VA treatment records showed complaints of right shoulder pain and limited range of motion in the right shoulder.

In this case, the Board notes that the Veteran does not have malunion of the humerus, fibrous union of the humerus, nonunion (false flail joint) of the humerus, or loss of head of (flail shoulder) the humerus.  In fact, evidence shows no impairment of the humerus, clavicle, or scapula at all.  Thus, his bilateral shoulder disability will not be rated on any of those bases. 

The record also does not show dislocation or nonunion with loose movement, or limitation of either shoulder at the shoulder level.  In fact, as noted above, range of motion testing of the shoulders in August 2009 showed 140 degrees in flexion and 125 degrees in abduction.  These testing results showed that, while there was some limitation of motion of the shoulders, range of motion was not limited at the shoulder level.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this regard, the Board notes that, at his August 2009 VA examination, the examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitations of motion after repetitive motion.  As such, the Board finds that the current 10 percent ratings appropriately reflect the extent of pain and functional impairment that the Veteran may experience as a result of his left and right shoulder disabilities, and there is no evidence of uncompensated additional limitation of motion that could serve as a basis for an even higher rating based on pain.

For the foregoing reasons, the Board finds that the Veteran is not entitled to initial evaluations in excess of 10 percent for his right shoulder strain and left shoulder strain.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Left Knee and Right Knee Patellofemoral Pain Syndrome

The Veteran's service-connected left knee patellofemoral pain syndrome currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5099-5014.  His service-connected right knee patellofemoral pain syndrome with iliotibial band syndrome is currently rated as 10 percent disabling under DCs 5314-5014.  38 C.F.R. §§ 4.71a, 4.73.  As stated above, in the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  Thus, a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Under 38 C.F.R. § 4.71a, DCs 5013 through 5024 are to be rated on limitation of motion of affected parts, as degenerative arthritis, except gout, which will be rated under DC 5002.  

According to DC 5003, degenerative arthritis, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Compensable ratings for limitation of flexion of the knee and leg are warranted when flexion is limited to 60 degrees (0 percent), 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.  

Compensable ratings for limitation of extension of the knee and leg are assigned when extension is limited to 5 degrees (0 percent), 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  

A review of the Veteran's STRs reveals complaints of, and treatment for, left and right knee pain throughout his service period.  He was diagnosed with retropatellar pain syndrome bilaterally.  A February 2005 VA examination, provided while the Veteran was still in service, reveals complaints of bilateral knee pain and reports of sharp pain with an intensity of 8/10 three to four times a week with normal daily activity.  The pain usually subsided one day following treatment and alleviated by treatment with NSAIDs.  The Veteran used no corrective devices.  He denied any dislocation, subluxation, inflammatory arthritis, or prosthesis.  Activities of daily living remained intact, but he was unable to run and had difficulty with squatting activities.  Examination showed a range of motion of 140 degrees with 4/10 pain at 140 degrees bilaterally.  There was no ankylosis.  Range of motion was not affected by habitus or other factors.  The only objective findings were pain with McMurray's testing bilaterally and tenderness on palpation of the left knee.  Neurological examination was normal.

VA treatment records dated from 2005 to 2011 are devoid of complaints of, or treatment for, symptomatology of either knee.

In August 2009, the Veteran was provided a VA examination.  At the time, he reported that his bilateral knee disorder had gotten progressively worse.  It was treated with medication and an exercise program.  He reported symptoms of giving way, pain, stiffness, weakness, crepitation, swelling, and tenderness in both knees.  He also reported flare-ups every one to two months that lasted for hours.  He was able to stand up to one hour, and walk between 1/4 mile and one mile.  He used a brace occasionally.  

On examination, his gait was found to be normal.  There was no evidence of abnormal weight-bearing.  The left knee was found to have crepitus, tenderness, and grinding, and the right knee was found to have crepitus and tenderness.  Both knees had a range of motion of 125 degrees in flexion and 0 degrees in extension.  For both knees, there was objective evidence of pain with active motion as well as objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing.  The left knee also was found to be tender at the medial and lateral patellar facets, and the right knee had crepitation.  Both knees had negative McMurray's, valgus/varus stress, Lachman's, and anterior/posterior drawer tests.  Patellar grind test was painful for both knees.  The examiner commented that limitation of function of both knees was inability to remain in line or walk for a prolonged period of time due to knee pain.  There was no ankylosis, recurrent subluxation, or lateral instability of the knees.  

Based on a review of the evidence of record, the Board finds that the Veteran is not entitled to ratings higher than 10 percent for his service-connected left knee patellofemoral pain syndrome and right knee patellar femoral pain syndrome with iliotibial band syndrome at any point during the appellate period.  In reaching this determination, the Board finds it significant that, even taking pain on motion into consideration, as required by DeLuca, the Veteran has consistently demonstrated flexion of each knee limited to no less than 125 degrees.   

The Board notes that under DC 5260, a higher evaluation of 20 percent is not warranted unless flexion is limited to 30 degrees.  In this case, the Veteran had essentially normal flexion at his February 2005 VA examination.  Although the Board acknowledges that the Veteran demonstrated somewhat reduced flexion in August  2009, when his flexion was limited to 125 degrees, there is simply no evidence of record indicating that the Veteran experiences limitation of flexion of 30 degrees.  Rather, the evidence of record reveals that, even when taking into account his additional symptoms of painful movement, fatigability, weakness, and flare- ups, the Veteran's flexion is limited, at most, to 125 degrees.  The VA examiner noted that there was objective evidence of pain with active motion as well as objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing.   Therefore, the Veteran is not entitled to an increased rating under DC 5260 for either knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Further, a separate compensable rating is not warranted under DC 5261 for either knee.  In this regard, the Board notes that, as discussed above, under DC 5261, a 10 percent rating is assigned when extension is limited to 10 degrees and a 20 percent rating is assigned when extension is limited to 15 degrees.  In this case, however, the Veteran demonstrated full extension at his VA examinations in February 2005 and August 2009.  Accordingly, even when taking his additional symptoms of painful movement, fatigability, weakness, and flare-ups into account, the Veteran has consistently demonstrated full extension to 0 degrees.  Again, the VA examiner noted that there was objective evidence of pain with active motion as well as objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion testing.  As such, he is not entitled to a separate compensable rating under DC 5261 for either knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

The Board has considered whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement, and notes that, throughout the appeal, the Veteran has reported having constant knee pain.  The Board also notes that the Veteran experiences crepitus and tenderness (as well as grinding on the left).  Significantly, however, the severity of his knee disabilities is contemplated in the current disability ratings.  In this regard, the Board notes that, even when considering pain and functional impairment due to flare-ups, the Veteran's flexion is limited only to 125 degrees, and as such, his range of motion findings do not even approach the criteria for a noncompensable rating under DC 5260 (i.e., 60 degrees of flexion).  Accordingly, the Board finds that the current 10 percent ratings for the Veteran's right and left knees appears to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  Additionally, in VAOPGCPREC 9-98 (1998), the VA General Counsel explained that, when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59 (which specifically provides that, when a Veteran has arthritis that is productive of painful motion due to unstable or malaligned joints due to healed injury, the disability is entitled to the minimum compensable evaluation for the joint, i.e., 10 percent under either Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 (1998). 

Under DC 5257, which pertains to recurrent subluxation and lateral instability of the knee, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, while a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The schedule of ratings, does not define the terms slight, moderate, and severe; rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are equitable and just.  38 C.F.R. § 4.6.

The Board has considered whether the Veteran is entitled to a separate rating for recurrent subluxation under DC 5257; however, the Board finds no objective evidence of subluxation or instability.  In this regard, the Board acknowledges that, at his August 2009 VA examination, the Veteran reported that he experiences giving way of the knees and that he occasionally uses a brace.  Significantly, however, the VA examiner reported that the Veteran had negative anterior posterior drawer testing and negative varus valgus testing, and specifically found that there was no evidence of instability of either knee.  Based on the foregoing, while the evidence of record reveals some subjective complaints of giving way, the objective medical evidence shows that the Veteran's knees are is stable.  Accordingly, a separate rating for instability or subluxation under DC 5257 is not warranted in this case for either knee.  

For the foregoing reasons, the Board finds that the Veteran is not entitled to initial evaluations in excess of 10 percent for his left knee patellofemoral pain syndrome and right knee patellar femoral pain syndrome with iliotibial band syndrome.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against ratings in excess of 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Extra-Schedular Considerations

The Rating Schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

In this case, the symptoms associated with the Veteran's low back, bilateral shoulder, and bilateral knee disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria.  The DCs under which these disabilities are rated contemplate pain and limited motion.  Therefore, the Board finds that the rating criteria reasonably describe his disabilities and referral for consideration of extra-schedular ratings is not warranted in this case.


ORDER

Service connection for a left index finger condition is denied.

Service connection for an abdominal muscle tear is denied.

Service connection for allergic rhinitis is granted.

Entitlement to an initial rating of 20 percent, but not higher, for low back strain with scoliosis is granted.

Entitlement to an initial rating in excess of 10 percent for right shoulder strain is denied.

Entitlement to an initial rating in excess of 10 percent for left shoulder strain is denied.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.


REMAND

Unfortunately, another remand pertaining to the issue of service connection for bilateral tinea pedis is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.

With regard to the claim for service connection for bilateral tinea pedis, the Board finds that another remand is necessary in order for the RO/AMC to schedule a VA examination.  

The Board initially notes that, in its August 2005 rating decision, the RO had already granted service connection for ingrown toenails of the right and left feet, and for bilateral onychomycosis.  Therefore, the current bilateral tinea pedis claim is separate and distinct from the prior, service-connected skin claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  

In this case, the Veteran's enlistment examination report dated in July 1985 noted mild tinea pedis.  During service, he was seen and treated for skin symptomatology on various occasions, including for "trench foot" and tinea pedis in September 2003.  Post-service, a February 2005 VA C&P examiner provided a diagnosis of bilateral tinea pedis.  A September 2007 VA treatment record also noted a complaint of skin rash in the foot.  On examination, scaly lesions between the toes were found.  However, no diagnosis was provided at the time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination of his feet.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current skin disorders of the feet found to be present, i.e., tinea pedis, etc.

The examiner should provide an opinion as to whether the Veteran's pre-existing, mild tinea pedis (noted on entrance examination in July 1985) underwent an increase in severity during service.  In providing this opinion, please acknowledge and discuss the in-service treatment records dated September 13, 2003 and September 16, 2003. 

If the pre-existing tinea pedis did undergo an increase in severity during service, is it undebatable from a medical standpoint that the increase in severity was due to the natural progression of the disease?  Or, was the increase in severity beyond the natural progression of the disease? 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

2.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


